Citation Nr: 0727245	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-14 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1. Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the left foot.

2. Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the veteran's claim of 
entitlement to a compensable rating for residuals of 
frostbite of the feet.  The veteran perfected a timely appeal 
of this determination to the Board.

During the course of this appeal, the veteran permanently 
relocated to North Carolina and his file was transferred to 
the Winston-Salem, North Carolina RO.

In July 2005, the veteran, accompanied by his representative, 
testified at a videoconference hearing conducted before the 
undersigned Veterans Law Judge.

In October 2005, this issue was before the Board and was then 
remanded for further development.

In a July 2006 decision, the RO increased the veteran's 
rating to ten percent for each foot, effective the date of 
the veteran's claim.  Because a disability rating of 10 
percent does not represent the maximum rating available for 
frostbite residuals, the propriety of the initial ratings 
remains an issue for appellate review, and the Board has 
identified this issue as listed on the cover page.  See AB v. 
Brown, 6 Vet. App. 35 (1993).




FINDINGS OF FACT

1. The veteran's right foot and left foot frostbite residuals 
are productive of pain, numbness, cold sensitivity and 
locally impaired sensation, but not tissue loss, nail 
abnormalities, color changes, hyperhidrosis, or X-ray 
abnormalities.

2. The veteran's right foot and left foot frostbite residuals 
more closely approximate moderately severe foot injury that 
severe foot injury.


CONCLUSIONS OF LAW

1. The criteria for an evaluation 20 percent, but no more, 
for residuals of frostbite of the left foot have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 
4.71a, 4.104, Diagnostic Codes 5271, 5284, 7122 (2006).

2. The criteria for an evaluation of 20 percent, but no more, 
for residuals of frostbite of the right foot have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 
4.71a, 4.104, Diagnostic Codes 5271, 5284, 7122 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, July 2001, 
July 2003, December 2005, and May 2006 letters to the veteran 
from the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to an 
increased rating, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), these letters together essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting that the veteran provide any information or 
evidence in his possession that pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letter was issued to the veteran in December 2005.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in July 
2006.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in May 2006, and his claim was readjudicated in July 
2006.  As such, any notice deficiencies related to the rating 
or effective date were subsequently remedied.  Thus, the 
Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private medical 
records, letters from the veteran's private physicians in 
support of his claim, VA medical treatment records, several 
VA compensation and pension examinations, the veteran's 
testimony at his July 2005 Board hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Increased Ratings

The veteran argues that he is entitled to ratings in excess 
of 10 percent for his right and left foot frostbite 
residuals.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

The veteran's frostbite residuals are rated under Diagnostic 
Code (DC) 7122 for cold injury residuals.

Under DC 7122, a 10 percent evaluation is warranted for cold 
injury residuals of arthralgia or other pain, numbness, or 
cold sensitivity.  A 20 percent evaluation is warranted where 
there is arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation is 
warranted where there is arthralgia or other pain, numbness, 
or cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  
Amputations of fingers or toes and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy are separately evaluated under other 
diagnostic codes.  Other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., are separately 
evaluated unless they are used to support an evaluation under 
DC 7122.  Each affected part is evaluated separately and the 
ratings combined in accordance with 38 C.F.R. § 4.25 and 
§ 4.26.  38 C.F.R. § 4.104, DC 7122.

The Board also notes the provisions of DC 5271 for limitation 
of ankle motion and DC 5284 for functional loss of the foot 
due to injury.

Under DC 5271, moderate limitation of motion of an ankle 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires marked limitation of motion.  38 C.F.R. § 4.71a, DC 
5271.  The normal range of ankle motion is from 0 degrees to 
20 degrees of dorsiflexion, and from 0 degrees to 45 degrees 
of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Under DC 5284, moderate foot injury warrants a 10 percent 
evaluation, moderately severe foot injury warrants a 20 
percent evaluation, severe foot injury warrants a 30 percent 
evaluation, and actual loss of use of the foot warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, DC 5284.

In the instant case, the veteran submitted letters dated in 
August 2000, October 2000, and November 2000 from Dr. D., the 
veteran's private physician.  In the August 24, 2000 letter 
Dr. D. indicated the following: the veteran suffered from 
hypertension, psychiatric problems, neuropathy in the upper 
and lower extremities secondary to idiopathic and 
hyperlipidemia; the veteran had chronic pain in the arms and 
legs; he had permanent nerve damage in the upper and lower 
extremities; he had difficulty walking, sitting, standing and 
moving about; he had decreased range of motion on 
examination; and he had abdominal and back pain.  In the 
October 2000 and November 2000 letters, Dr. D. indicated the 
following: the veteran suffered from severe pain and tingling 
in his arms and legs due to severe frostbite; nerve 
conduction velocity studies showed that he had neuropathy in 
the lower extremities; he had severe neuropathy in both arms, 
legs, and feet as a result of his frostbite injuries; due to 
permanent nerve damage, he had difficulty walking, sitting, 
standing, and moving about; he had decreased range of motion 
on examination; and the veteran was totally disabled at that 
time.

The veteran was afforded a VA examination in July 2001.  On 
examination, it was noted that the veteran had not worked in 
2 years, but that he was a truck driver until he was involved 
in a truck accident that injured his back, and that he was on 
Workman's Compensation, pending a full pension retirement.  
On examination of the feet, the examiner stated that, in all 
honesty, they were perfectly normal.  The examiner also noted 
the following: his feet were immaculately clean and his nails 
were nicely trimmed, which one ordinarily did not see; the 
feet were warm, capillary fillings three seconds; there were 
no calluses, no swelling, and normal hair distribution in the 
leg; the arterial pulses were palpable and of good quality at 
the dorsalis pedis and the posterior tibial; and overall, 
there was no evidence of any significant cold exposure in the 
past.  The veteran was diagnosed as having a normal 
examination of the feet.  July 2001 X-rays showed no 
fracture, dislocation or other significant bone, joint or 
soft tissue abnormality in either foot.

A June 2002 podiatry note indicates that the veteran 
presented with a cane, that dorsalis pedis and posterior 
tibial pulses were palpable bilaterally, that epicritic 
sensation was diminished bilaterally, that nails 1-10 were 
elongated and dystrophic, and that no any other deformities 
were seen.  

The veteran was seen twice by VA for care of his feet in 
August 2002.  On the first visit, dorsalis pedis and 
posterior tibial pulses was palpable bilaterally, capillary 
filling time was within normal limits bilaterally, leg skin 
was within normal limits bilaterally, protective sensation 
was diminished bilaterally, vibratory sensation was absent 
bilaterally hallucal metacarpophalangeal joints, nails were 
dystrophic, and no deformities were seen.  On the second 
examination, the veteran was noted to present to the clinic 
without any cane, to have no edema, to have 2+ dorsalis pedis 
and posterior tibial pulses, to have normal monofilament 
sensation on the bottom of his feet.  It was also noted that 
on his ankles and top of foot he had no sensation and no bony 
deformities.  The veteran ambulated out of the clinic without 
any cane or assistive devices and did not appear unstable, 
but did have a mild limp.

A September2002 VA podiatry note indicates that the veteran 
presented with a cane that was used for stability.  On 
examination of the feet, nails were short without 
discoloration, no open lesions or macerations were noted, 
there was mild pitting edema of the ankles bilaterally, and 
there were palpable pedal pulses bilaterally, loss of 
protective sensations, and 5/5 muscle power bilaterally.  The 
veteran was assessed as having neuropathy secondary to 
frostbite.  

A March 2003 letter from the veteran's private physician, Dr. 
I., indicates that the veteran was 100 percent disabled from 
post-traumatic stress disorder and chronic back pain, and 
that he also suffered from hypertension, bilateral foot pain, 
and possible seizure disorder as well.

A March 2003 VA podiatry consultation note indicated the 
following: that the veteran's nails were short and without 
discoloration times 10; that there were no open lesions or 
macerations noted, but mild pitting edema of the ankles 
bilaterally; that there were palpable pedal pluses 
bilaterally; that there was loss of protective sensation; and 
that there was mild pain upon palpation to the arches 
bilaterally.  The veteran was diagnosed as having 
neuropathy/foot pain possibly secondary to frostbite.  X-rays 
showed hallux valgus deformity to the feet, slightly more 
prominent on the left side, no acute fracture, no erosive 
arthritic changes seen, and the particular margins were 
unremarkable.  The veteran was diagnosed as having no acute 
fracture and no erosive arthritic changes in the feet.

A March 2003 psychiatric examination notes a history of 
lumbar pain, and that the veteran was in a truck accident in 
November 1999 and continued to have pain.

An April 2003 evaluation by the veteran's private physician, 
Dr. R., indicates that, on examination, the veteran had 
patchy pinprick loss in the lower extremities and in calves, 
vibration was intact in the lower extremities, deep tendon 
reflexes were 1+ throughout, and gait was wide-based and with 
a cane.  The veteran was diagnosed as presenting with 
extremity numbness and pain.  It was noted that the veteran 
had had a nerve conduction velocity that substantiated a 
diagnosis of peripheral neuropathy.

The veteran submitted an April 2003 letter from his private 
physician, Dr. R.  In the letter, Dr. R. indicated the 
following: that the veteran was currently under Dr. R.'s care 
for peripheral neuropathy; that nerve conduction velocity 
showed evidence of a peripheral neuropathy; that due to the 
peripheral neuropathy, the veteran had permanent damage in 
his extremities, which caused the veteran to have difficulty 
walking, sitting, standing, and moving about; that he had 
decreased range of motion in his lower extremities; and that 
he was 100 percent disabled at the time and would remain so 
indefinitely. 

A May 2003 private medical note indicates that on structural 
examination, the veteran had pain in the lumbar region and 
hips, had difficulty with ambulation, and was using a cane. 

The veteran submitted a July 2003 letter from his private 
physician, Dr. W., which stated that the veteran was totally 
and permanently disabled secondary to post traumatic stress 
disorder, his dysthymic condition, and lower back pain.

The veteran was afforded another VA compensation and pension 
examination in July 2003, by the same examiner who conducted 
the July 2001 examination.  On examination, the following was 
noted: the veteran's feet were essentially as they were on 
July 2001 examination; the feet were perfectly normal; they 
were meticulously clean; there were no fungus infections; the 
skin was warm; there were no scars or calluses; there was 
minimal, mild tenderness; he was very susceptible to the 
suggestion of pain; here was no history of cold 
sensitization; the feet were nice and warm and dry; there was 
no excessive sweating or edema; sensation in the feet 
appeared normal; skin color was normal; there was no 
thickening; and the veteran complained of sleep disturbances.  
The veteran was diagnosed as having normal examination of the 
feet with no evidence of significant frostbite.  The examiner 
opined that 99 percent of the veteran's symptoms were due to 
his mental depression and feeling sorry for himself.

The veteran submitted an August 2003 letter from his private 
physician, Dr. W., which stated that the veteran was totally 
disabled secondary to permanent injury to lower back and 
hips, that he was unable to ambulate, that he did not have 
the ability to self propel in a manual wheel chair, and that 
he required a motorized chair for life to assist him in 
movement inside and outside of the home.

A December 2003 note from Dr. W. indicated that the veteran 
received a motorized wheelchair to assist him in his 
decreasing health, and he would be depending on a motorized 
wheel chair for life to assist him in movement inside and 
outside of the home.

The veteran was afforded a VA peripheral nerves examination 
in December 2003.  On examination, the following was noted: 
the extremities revealed no weakness, atrophy or 
fasciculation; the deep tendon reflexes were all present and 
equal; toes went down to the plantar stimulation; vibratory 
sensation was normal in the hands and feet; the veteran 
alleged that he could not feel cold in his feet; the position 
sense was within normal limits; and Romber's was normal.  The 
examiner stated the following: that the veteran may have had 
a mild case of frostbite, but his symptoms were clearly an 
exaggeration in terms of any frostbite; his examination 
showed only a poor response in the cold, and this was under 
suspicion because of the rest of the sensory examination 
being within normal limits; there was mention in the claims 
folder about a nerve conduction velocity showing a peripheral 
neuropathy, however, the examiner did not get to see the 
actual result; that the veteran was being sent for another 
EMG/nerve conduction velocity, and that, should this show a 
peripheral neuropathy, it appeared rather doubtful that this 
would be due to the degree of frostbite that the veteran had 
alleged to have had.

The veteran was also afforded a VA frostbite injury 
examination in December 2003.  On examination, the following 
was noted: the veteran was brought in a wheelchair; he was 
exhibiting symptom magnification, and he was able to walk in 
the room holding a cane and get on the examination table; 
examination of both feet revealed they were normal 
examination; there was no evidence of hyperhidrosis; feet 
were warm and palpable pulses present; on the plantar aspect 
of the feet, there was no callosity or localized tenderness 
present, and he had bilateral pedal pulses present; there was 
no evidence of nail deformity any local infection.  The 
veteran was diagnosed as having cold injury secondary to 
exposure to cold.  The examiner noted that there was no 
clinical evidence of any amputation, tissue loss, skin 
grafting, hyperhidrosis, nail deformity, or impaired 
circulation clinically, and that, clinically, feet 
examination was normal except the subjective complaint of 
pain and numbness.

The veteran was afforded another VA neurology examination 
January 2004.  On examination, the following was noted: the 
veteran presented in a motorized wheelchair; reflexes were 
brisk (3/4) throughout; the right toe was downgoing and the 
left was equivocal; the brachioradialis reflex spread to the 
finger flexors; pin sensation was inconsistently reduced in 
the feet and was reduced in the hand in a glove distribution 
to just above the wrists; upper extremity strength was 5/5 
and lower extremity strength was limited by joint pain at the 
knees and dysesthetic pain of the feet, however, his lower 
extremities were strong enough to bear his own weight and 
transfer from the wheelchair to the examination table, a 
distance only requiring 2 small steps.  On nerve conduction 
study (NCS), the following was noted: impression was very 
mild multifocal peripheral neuropathy of unclear clinical 
significance consisting of very mild right ulnar nerve 
lesion, and very mild left sciatic nerve lesion; no evidence 
of a systemic or generalized polyneuropathy was seen; it was 
noted that very mild ulnar and sciatic nerve lesions were not 
uncommon in the asymptomatic general public and were very 
common in people using wheelchairs; the extent of the lesions 
were very mild and they likely were subclinical in nature and 
certainly were not of sufficient severity to account for the 
veteran's presentation.  EMG was performed and the impression 
was that the finding of mildly reduced recruitment without 
other EMG abnormalities or significant NCS abnormalities 
suggested the presence of either a central nervous system 
lesion causing weakness or reduced effort on the veteran's 
part due to pain or poor compliance, and that there was no 
evidence of significant neuropathy, radiculopathy, or 
myopathy seen.  The examiner noted the following: given the 
present pain, numbness, and difficulty walking in the 
clinical setting, brisk reflexes, brain and spinal cord 
magnetic resonance imaging (MRI) should be considered.  It 
was also noted that NCS/EMG testing was insensitive to small 
fiber poly neuropathy, which could cause pain and numbness, 
and that, if further neurological evaluation continued to be 
unrevealing, neuropsychological evaluation, including MMPI 
could be considered to evaluate for a psychosomatic 
contribution to the veteran's pains and difficulty walking.  

A February 2004 private medical note indicates that the 
veteran's physical condition had gotten worse, that he had 
difficulty with ambulation, and that he had pain and spasm 
throughout the paraspinal musculature.

The veteran submitted a February 2006 letter from Dr. R.  The 
letter indicates the following: the veteran had pain and 
numbness in his upper and lower extremities that affected his 
ability to walk, sit, stand, and move about; he had decreased 
range of motion in his feet; he remained 100 percent 
disabled; due to his pain, since his last evaluation, he was 
no longer using a cane as an assistive device, but when out 
in the community he was required to use a wheelchair; and the 
pain would not allow him to walk distances outside of his 
domicile area.

Outpatient records from Dr. W. dated from June 2003 to 
December 2006 indicate repeated treatment for low back pain 
radiating to both hips.  Those records indicate that the 
veteran had a permanent low back disability secondary to a 
job injury, that he was ambulatory with aids, and that he 
used a cane and motorized chair.

Pursuant to the Board's October 2005 remand, the veteran was 
afforded another VA compensation and pension examination in 
May 2006.  On physical examination of the feet, the following 
was noted: no abnormal motion, crepitus, edema, or effusion; 
fatigability of both feet; mild instability, with slow foot 
placement gait using cane; no mass or muscle atrophy; 
moderately painful motion on the top of feet; no redness or 
spasm; moderate tenderness on the top of he feet, which were 
tender to touch; no heat; moderate weakness noted in walking; 
no incoordination; no callus formation, ulceration or other 
skin breakdown, coolness, or corn; very thick skin on heels; 
poor propulsion and slow foot placement bilaterally; no 
evidence of abnormal weight bearing; normal dorsalis pedis 
pulse, normal posterior tibial pulse on the right and minimal 
decreased posterior tibial pulse on the left, with the foot 
still warm to touch; and no deformity, structural 
abnormality, evidence of malunion or nonunion of tarsal or 
metatarsal joints.  On range of motion testing, the following 
was noted: for the right first metatarsophalangeal joint, 
active dorsiflexion was 0 to 25 degrees dorsiflexion, with 
pain at 0 to 10 degrees; passive dorsiflexion 0 to 50 degrees 
with pain from 0-10 degrees, plantar flexion was 0 degrees 
active and 0 to 10 degrees passive with pain at 0 degrees; 
for the left first metatarsophalangeal joint, active 
dorsiflexion was 0 to 30 degrees with pain at 10 degrees, 
passive dorsiflexion was 0 to 45 degrees with pain at 10 
degrees, plantar flexion was 0 degrees active and 0 to 10 
degrees passive with pain at 10 degrees; for toes 4 to 5 left 
and right, plantar flexion was 0 degrees active and passive 
was 0 to 20 degrees with pain beginning at 0 degrees.  It was 
noted that, while walking during the examination, the veteran 
had slow foot placement and poor propulsion, and limited 
flexibility of the ankles bilaterally.  On X-ray examination, 
the bond structures of both feet were intact with no evidence 
of fracture or dislocation, the joint spaces ere well-
maintained, and there were no associated soft tissue 
abnormalities, and impression was normal right and left feet.  
The examiner noted that the residuals of the veteran's 
frostbite were productive of arthralgia, numbness, and 
locally impaired sensation.  There was no evidence noted of 
tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or X-ray abnormalities.  It was noted that the 
examination was consistent with the findings of the 
neurologist's February 2006 note that the work-up 
substantiated the diagnosis of peripheral neuropathy, and 
that his pain and numbness affected his ability to walk, sit, 
stand, and move about.

After a review of the record, resolving doubt in favor of the 
veteran, the Board finds that the veteran's right foot and 
left foot residuals of frostbite more closely approximate the 
criteria for a 20 percent disability rating than those for a 
10 percent rating, but do not approximate the criteria for a 
rating in excess of 20 percent.

With respect to the criteria of DC 7122, the Board notes that 
while pain, numbness, and cold sensitivity have been noted 
throughout the medical record, the record does not reflect 
tissue loss, nail abnormalities, color change, hyperhidrosis, 
or X-ray abnormalities (osteoporosis, subauricular punched 
out lesions, or osteoarthritis).  Also, on October 2006 VA 
examination, it was specifically found that there was no 
evidence of tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or X-ray abnormalities.  However, pain, 
numbness, and cold sensitivity locally impaired sensation was 
noted on October 2006 VA examination.  As the record reflects 
medical evidence of pain, numbness, and locally impaired 
sensation, but not tissue loss, nail abnormalities, color 
changes, hyperhidrosis, or X-ray abnormalities, a 20 percent 
rating is warranted under DC 7122.

The Board notes that in June and August 2002, the veteran was 
noted to have nails 1-10 elongated and dystrophic.  However, 
overwhelmingly, the record reflects that the veteran's 
frostbite residuals have not been productive of nail 
abnormalities or color changes.  On July 2001 VA examination, 
the veteran's feet were noted to be immaculately clean and 
his nails nicely trimmed, and there was no evidence of any 
significant cold exposure in the past.  September 2002 VA 
podiatry note indicates that, on examination of the feet, 
nails were short and without discoloration.  March 2003 VA 
podiatry consultation note indicated that the veteran's nails 
were short and without discoloration times 10.  On 
compensation and pension examination in July 2003, the feet 
were perfectly normal, meticulously clean, and there were no 
fungus infections, with skin color normal and no thickening.  
On December 2003 examination, there was no evidence of nail 
deformity or any local infection.  Finally, on May 2006 
examination, which is the examination on which locally 
impaired sensation was found, there was no nail 
abnormalities, color changes.

Thus, for purposes of evaluating the veteran's frostbite 
residuals under DC 7122, the Board finds that the veteran's 
frostbite residuals are productive of locally impaired 
sensation, but not nail abnormalities or color changes.

The Board has also considered the provisions of DC 5271 for 
limitation of ankle motion and DC 5284 for other foot injury.  
However, the Board notes that the veteran currently receives 
the evaluation for marked limitation of motion under DC 5271, 
which is the highest evaluation available under that code.  
Furthermore, the Board finds that the evidence of record 
reflects bilateral foot disability more closely approximating 
moderately severe foot injury, which warrants a 20 percent 
rating under DC 5284, than severe foot injury, which warrants 
a 30 percent rating.

On May 2006 VA examination of the feet, which is the most 
recent examination of record, the following was noted: no 
abnormal motion, crepitus, edema, or effusion; fatigability 
of both feet; mild instability, with slow foot placement gait 
using cane; no mass or muscle atrophy; moderately painful 
motion on the top of feet; no redness or spasm; moderate 
tenderness on the top of he feet, which were tender to touch; 
no heat; moderate weakness noted in walking; no 
incoordination; no callus formation, ulceration or other skin 
breakdown, coolness, or corn; very thick skin on heels; poor 
propulsion and slow foot placement bilaterally; no evidence 
of abnormal weight bearing; normal dorsalis pedis pulse, 
normal posterior tibial pulse on the right and minimal 
decreased posterior tibial pulse on the left, with the foot 
still warm to touch; and no deformity, structural 
abnormality, evidence of malunion or nonunion of tarsal or 
metatarsal joints.  This examination of the feet, including 
descriptions of "mild instability", "moderately painful 
motion", "moderate tenderness on the top of the feet", and 
"moderate weakness noted in walking", does not reflect 
severe foot injury more closely than moderately severe foot 
injury.  Furthermore, no other medical examination of record 
reflects findings of a more severe level of disability of the 
veteran's frostbite residuals.

The Board notes the April 2003 and February 2006 letters from 
Dr. R. that indicate that the veteran's peripheral neuropathy 
caused him to have difficulty walking, sitting, standing, and 
moving about, and that he was 100 percent disabled and was 
required to use a wheelchair due to his peripheral 
neuropathy.

While the Board notes the use of a motorized wheelchair by 
the veteran, the record reflects that much of the veteran's 
function disability with respect to walking, standing, and 
moving, as well as his total level of disability, was due to 
conditions separate from his service-connected frostbite 
residuals.  Specifically, the record reflects that the 
veteran's difficulty with ambulation is not entirely due to 
his service-connected frostbite residuals, but rather due, in 
part, to back and hip conditions resulting from a post-
service workplace injury.  The record also reflects that the 
veteran's total level of disability is the result of a 
combination of his physical disabilities, including his 
frostbite residuals and back and hip conditions, and a 
psychiatric condition.

First, the record reflects treatment for back and hip 
conditions related to a post-service truck accident, which 
the veteran's treating physicians specifically indicate to be 
the cause of the veteran's ambulation difficulty and use of 
assistive walking devices and a wheel chair.  In this regard, 
the Board notes the following: the March 2003 letter from the 
veteran's private physician, Dr. I., indicating that, while 
the veteran suffered from hypertension, bilateral foot pain, 
and possible seizure disorder, the veteran was 100 percent 
disabled from post-traumatic stress disorder and chronic back 
pain; the March 2003 psychiatric examination noting a history 
of lumbar pain, and that the veteran was in a truck accident 
in November 1999, and continued to have pain from that 
accident; the May 2003 private medical note indicating that, 
on structural examination, the veteran had pain in the lumbar 
region and hips and had difficulty with ambulation, and was 
using a cane; the July 2003 letter from Dr. W. stating that 
the veteran was totally and permanently disabled, secondary 
to post traumatic stress disorder, his dysthymic condition, 
and lower back pain; the August 2003 letter from Dr. W. 
stating that the veteran was totally disabled secondary to 
permanent injury to lower back and hips, that he was unable 
to ambulate, that he did not have the ability to self propel 
in a manual wheel chair, and that he required a motorized 
chair for life to assist him in movement inside and outside 
of the home; the February 2004 private medical note 
indicating that the veteran's physical condition had gotten 
worse, that he had difficulty with ambulation, and that he 
had pain and spasm throughout the paraspinal musculature; and 
outpatient records from Dr. W. dated from June 2003 to 
December 2006 indicating repeated treatment for low back pain 
radiating to both hips secondary to a job injury, that the 
veteran was ambulatory with aids, and that he used a cane and 
motorized chair.  In sum, there is more medical evidence 
linking the veteran's difficulty ambulating to his back and 
hip conditions than to his frostbite residuals.

Second, the record reflects substantial medical evidence 
indicating that the veteran's frostbite residuals are not 
severe enough to cause his level of functional difficulty.  
On July 2001 examination, the examiner stated that the 
veteran's feet were perfectly normal, with no evidence of any 
significant cold exposure in the past.  On July 2003 
examination, the feet were noted to be perfectly normal, with 
no evidence of significant frostbite, and the examiner opined 
that 99 percent of the veteran's symptoms were due to his 
mental depression and feeling sorry for himself.  On VA 
peripheral nerves examination in December 2003, the examiner 
stated that the veteran may have had a mild case of 
frostbite, but that his symptoms were clearly an exaggeration 
in terms of any frostbite, that his examination showed only a 
poor response in the cold and this was under suspicion 
because of the rest of the sensory examination being within 
normal limits, and that it appeared rather doubtful that any 
peripheral neuropathy would be due to the degree of frostbite 
that the veteran had alleged to have had.  On VA frostbite 
injury examination in December 2003, the examiner noted that 
the veteran was exhibiting symptom magnification, and that, 
clinically, feet examination was normal except the subjective 
complaint of pain and numbness.  On VA NCS in January 2004, 
there was very mild multifocal peripheral neuropathy of 
unclear clinical significance consisting of very mild right 
ulnar nerve lesion, and very mild left sciatic nerve lesion, 
no evidence of a systemic or generalized polyneuropathy was 
seen, it was noted that very mild ulnar and sciatic nerve 
lesions were not uncommon in the asymptomatic general public 
and were very common in people using wheelchairs, and the 
extent of the lesions were very mild and they likely were 
subclinical in nature and certainly were not of sufficient 
severity to account for the veteran's presentation.  On 
January 2004 EMG testing, the impression was that the finding 
of mildly reduced recruitment without other EMG abnormalities 
or significant NCS abnormalities suggested the presence of 
either a central nervous system lesion causing weakness or 
reduced effort on the veteran's part due to pain or poor 
compliance, and that there was no evidence of significant 
neuropathy, radiculopathy, or myopathy seen.  The January 
2004 examiner also noted that, if further neurological 
evaluation continued to be unrevealing, neuropsychological 
evaluation could be considered to evaluate for a 
psychosomatic contribution to the veteran's pains and 
difficulty walking.

In light of the substantial medical evidence demonstrating 
that the veteran's frostbite residuals does not approximate 
severe foot injury, as well as the substantial medical 
evidence demonstrating that much of the veteran's difficulty 
with ambulation and functional disability is related to non-
service connected injuries, the Board finds that the 
veteran's frostbite residuals more closely approximate 
moderately severe foot injury than severe foot injury.  Thus, 
the veteran's frostbite residuals do not approximate a rating 
in excess of 20 percent under DC 5284. 

Finally, the Board notes that, even considering the private 
medical evidence provided by the veteran in support of his 
claim, much of the above medical evidence indicates that the 
veteran's feet were essentially normal, with little to no 
indication of frostbite injury.  However, particularly in 
light of the May 2006 VA examiner's finding that the 
residuals of the veteran's frostbite were productive of 
arthralgia, numbness, and locally impaired sensation, the 
Board finds that, resolving doubt in the veteran's favor, the 
veteran's frostbite residuals approximate the criteria for a 
20 percent disability rating under DC 7122.  Accordingly, 
disability ratings of 20 percent each, but no more, are 
warranted for residuals of left foot frostbite and right foot 
frostbite.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities has gotten worse.


ORDER

1. Entitlement to an evaluation of 20 percent, but no more, 
for residuals of frostbite of the left foot is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

2. Entitlement to an evaluation of 20 percent, but no more, 
for residuals of frostbite of the right foot is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


